


Exhibit 10.54
Summary of Premiere Global Services, Inc.
Non-Employee Director Compensation


 
Cash Compensation
 
 
Board Annual Retainer1
$50,000
 
 
Scheduled Board Meeting Fees
(for 100% attendance at four quarterly, regularly scheduled board meetings)
$10,000
 
 
Special Board Meeting Fee
$1,000
 
 
Per Diem Fee
$1,250/day for special projects and director training as authorized by us
 
 
Committee Annual Retainers: 1
 
 
 
Audit Committee
Chairman $10,000
Member $5,000
 
 
Compensation Committee
Chairman $10,000
Member $5,000
 
 
Nominating and Governance Committee
Chairman $5,000
Member $2,500
 
 
Lead Independent Director Fee1
$50,000



 
Equity Compensation
 
 
Board Annual Equity Award2 
$160,000
 
 
Committee Annual Equity Awards:2


 
 
 
Audit Committee
Chairman $10,000
Member $5,000
 
 
Compensation Committee
Chairman $10,000
Member $5,000
 
 
Nominating and Governance Committee
Chairman $5,000
Member $2,500



1 Annual cash retainers and the lead independent director fee will be paid in
four quarterly installments, provided that an individual remains a
board/committee member/lead independent director on such date.


2 Annual equity awards in the form of restricted stock will be granted in four
quarterly installments on the last day of each calendar quarter, provided that
an individual remains a board/committee member on such date. The shares of
restricted stock granted on such date will vest immediately in recognition of
service during the prior quarter. The number of shares to be granted as equity
compensation will be determined by dividing the dollar amount of the applicable
award by the fair market value per share of our common stock on the grant date,
with any partial shares to be paid in cash. One-half of the shares granted are
subject to a holding period until a director meets our stock ownership
guidelines. Upon a change in control of our company (as defined in our amended
and restated 2000 directors stock plan, as amended), each of our non-employee
directors would receive a grant equal to the annual grants for the prospective
year; provided that the director is a member of our board on such date.




